NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


STATE OF FLORIDA,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-4958
                                           )
GEORGIA CARTER,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for
Pinellas County; William Burgess, Judge.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellee.



PER CURIAM.

             Affirmed.



KELLY, SALARIO, and ATKINSON, JJ., Concur.